DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1 is currently amended. Claims 2, 5 – 7 and 22 were previously presented. Claims 3, 4 and 8 are original. Claims 1 – 8 and 22 are allowed. 
Allowable Subject Matter
3.	Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly
almost all the general terms in the claims may have multiple meanings. So where a
claim term "is susceptible to various meanings...the inventor's lexicography must
prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably
found in the prior art. The cited prior art; however, does not anticipate or render
obvious, alone or in combination the claimed invention, as amended and/or recited; for
example “a role database that stores graphical user interface (GUI) configuration data, a selection of software modules from among the plurality of inmate processing modules, a code table configuration that includes a set of possible values associated with a field from among a plurality of fields, and a username assigned to the role” and “an application server, configured to:… receive, from the client device, the role to which the first administrative interaction, the second administrative interaction, and the third administrative interaction apply; determine, based on the login data, that the user is assigned to the role; and in response to the determining, generate a customized user interface according to the selection of software modules, the GUI configuration data, and the code table configurations associated with the role in the role database.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685